RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0333-20

T.N.Q.,

          Plaintiff-Respondent,

v.

P.L., JR.,

     Defendant-Appellant.
_______________________

                   Submitted April 28, 2021 – Decided May 27, 2021

                   Before Judges Accurso and Enright.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Hunterdon County,
                   Docket No. FV-10-0123-21.

                   Anthony J. Vecchio, attorney for appellant.

                   Law Offices of Jonathan F. Marshall, attorneys for
                   respondent (Jonathan F. Marshall, of counsel; Abraham
                   N. Basch, on the brief).

PER CURIAM
      Defendant P.L., Jr.1 appeals from an August 27, 2020 final restraining

order (FRO) entered in favor of plaintiff T.N.Q., pursuant to the Prevention of

Domestic Violence Act (PDVA), N.J.S.A. 2C:25-17 to -35. We affirm.

      The parties had an "on again, off again" relationship for approximately six

years. They started dating in 2012 and lived together for about five months

between 2016 and 2017. Plaintiff ended the relationship in 2017 because it "was

a very toxic volatile relationship." She explained "[t]here was a lot of emotional,

mental, verbal and physical abuse," and the physical abuse involved defendant

pushing her into a wall on "at least two" occasions and locking her in a guest

room on "[a]t least three" occasions for a period lasting "[a]nywhere from twelve

to eighteen hours or so."

      According to plaintiff, from the time she broke off the relationship until

she obtained a temporary restraining order (TRO) in August 2020, defendant

texted "almost daily," telephoned, wrote Facebook messages to her, and sent

items to her home address. He also appeared at her residence uninvited and

constantly told her how much he loved her and wanted another chance to be

together.


1
 We use initials to protect the privacy of the individuals involved in this appeal.
R. 1:38-3(d)(9).


                                                                             A-0333-20
                                        2
      By February 2019, plaintiff texted defendant to say their relationship was

over and if he showed up again at her home or continued texting or otherwise

contacting her, the "police will 100 percent be involved. Stop. Thank you."

Defendant did not stop. As late as July and August 2020, he communicated with

plaintiff to let her know he still wished to reconcile with her. At the FRO

hearing, plaintiff testified she wanted a restraining order because she feared for

her safety, noting defendant possessed a firearm and had threatened her and her

family.

      Defendant testified that after plaintiff moved out of the parties' residence

in 2017, the parties reconciled three times and that they were intimate during the

periods of reconciliation. He stated that while they "were in separate quarters,"

they "were . . . trying to progress as a relationship." Defendant admitted the

parties had an "on again-off again" relationship and in July and August 2020, he

tried "to reconcile just another time, to go back on." He denied trying to harass,

annoy or threaten plaintiff and specifically denied pushing her against a wall or

locking her in a room for extended hours. However, he acknowledged he "failed

to understand that [his] actions . . . made [plaintiff] feel uneasy or . . . consisted

of any sort of harassment."




                                                                                A-0333-20
                                          3
      The judge credited plaintiff's testimony and concluded defendant "did

engage in a pattern of controlling behavior," and there was "absolutely no doubt

in [the court's] mind that . . . defendant couldn't take no for an answer" when he

attempted to reunite with plaintiff. Additionally, the judge found that although

plaintiff reconciled with defendant after the parties physically separated, there

were "periods of time during which they were not in . . . a reconciliation , that

the defendant simply determined to control the situation." The judge concluded

defendant was attempting to "control the plaintiff's behavior in order to conform

to his objective, which was to have a relationship with the plaintiff." Further,

the judge noted defendant's own testimony demonstrated that by 2019, the

parties "had no relationship, yet the defendant continue[d] to harangue or . . .

harass the plaintiff to get her to alter her behavior to conform with his

expectations." Accordingly, the judge stated he had "no confidence . . . plaintiff

can rely upon the defendant's present statement of intent to leave plaintiff alone."

Finding the "best predictor of future performance is past performance," the court

concluded plaintiff established "by a preponderance of evidence, and beyond,

. . . both the predicate act and a need for a final restraining order." The judge

added that plaintiff asserted a right to be left alone which was "not respected by

this defendant."


                                                                              A-0333-20
                                         4
      On appeal, defendant argues the trial court erred in granting the FRO

because plaintiff failed to establish the predicate act of harassment and did not

prove an FRO was necessary for her protection. We disagree.

      When determining whether to grant an FRO pursuant to the PDVA, the

judge has a "two-fold" task. Silver v. Silver, 387 N.J. Super. 112, 125 (App.

Div. 2006). "First, the judge must determine whether the plaintiff has proven,

by a preponderance of the credible evidence, that one or more of the predicate

acts set forth in N.J.S.A. [2C:25-19(a)] has occurred." Ibid. The judge must

construe any such acts in light of the parties' history to better "understand the

totality of the circumstances of the relationship and to fully evaluate the

reasonableness of the victim's continued fear of the perpetrator." Kanaszka v.

Kunen, 313 N.J. Super. 600, 607 (App. Div. 1998); see N.J.S.A. 2C:25-29(a)(1).

Second, if the court finds a plaintiff has established, by a preponderance of

evidence, that a defendant has committed one of the enumerated predicate acts

under the PDVA, the issuance of an FRO does not inexorably follow such a

finding. Instead, the judge must consider the need for restraints by engaging in

a separate inquiry, which involves an evaluation of the factors set forth in

N.J.S.A. 2C:25-29(a)(1) to -29(a)(6). Silver, 387 N.J. Super. at 126-27.




                                                                           A-0333-20
                                       5
      The purpose of the PDVA is to "assure the victims of domestic violence

the maximum protection from abuse the law can provide." G.M. v. C.V., 453

N.J. Super. 1, 12 (App. Div. 2018) (quoting State v. Brown, 394 N.J. Super. 492,

504 (App. Div. 2007)); see also N.J.S.A. 2C:25-18. Consequently, "[o]ur law is

particularly solicitous of victims of domestic violence," J.D. v. M.D.F., 207 N.J.

458, 473 (2011) (alteration in original) (quoting State v. Hoffman, 149 N.J. 564,

584 (1997)), and courts will "liberally construe[] [the PDVA] to achieve its

salutary purposes," Cesare v. Cesare, 154 N.J. 394, 400 (1998).

      Here, plaintiff alleged defendant committed the predicate acts of

harassment. A person is guilty of harassment when, "with purpose to harass

another," he or she:

            a. Makes, or causes to be made, a communication or
            communications anonymously or at extremely
            inconvenient hours, or in offensively coarse language,
            or any other manner likely to cause annoyance or alarm;

            b. Subjects another to striking, kicking, shoving, or
            other offensive touching, or threatens to do so; or

            c. Engages in any other course of alarming conduct or
            of repeatedly committed acts with purpose to alarm or
            seriously annoy such other person.

            [N.J.S.A. 2C:33-4(a)-(c).]




                                                                            A-0333-20
                                         6
      Harassment requires that a defendant act with the purpose of harassing the

victim. J.D., 207 N.J. at 486. A judge may use "[c]ommon sense and

experience" when determining a defendant's intent. Hoffman, 149 N.J. at 577.

The mere assertion that conduct is harassing is not sufficient. J.D., 207 N.J. at

484. Further, a "victim's subjective reaction alone will not suffice; there must

be evidence of the improper purpose." Id. at 487. "[T]he decision about whether

a particular series of events rises to the level of harassment or not is fact -

sensitive." Id. at 484.

      Our review of a trial judge's factual findings is limited. Cesare, 154 N.J.

at 411. "The general rule is that findings by the trial court are binding on appeal

when supported by adequate, substantial, credible evidence." Id. at 411-

12 (citing Rova Farms Resort, Inc. v. Inv'rs Ins. Co., 65 N.J. 474, 484

(1974)). Moreover, "[b]ecause of the family courts' special jurisdiction and

expertise in family matters, [we] should accord deference to family court fact -

finding." Id. at 413. Such deference is particularly proper "when the evidence

is largely testimonial and involves questions of credibility."               Id. at

412 (quoting In re Return of Weapons to J.W.D., 149 N.J. 108, 117 (1997)). On

the other hand, we will review questions of law determined by the trial court de

novo. Thieme v. Aucoin-Thieme, 227 N.J. 269, 283 (2016).


                                                                             A-0333-20
                                        7
      Based on the record before us, we are convinced the evidence amply

supports the trial court's finding that plaintiff established "both the predicate act

and a need for a final restraining order" based on defendant's harassment of

plaintiff. Indeed, the record reflects that long after the parties separated and

experienced brief periods of reconciliation, defendant used a variety of methods

to contact plaintiff, despite her repeated entreaties that he stop.            These

communications invaded her privacy and caused her annoyance, if not alarm,

contrary to subsection (a) of N.J.S.A. 2C:33-4. As we have noted, "[a]nnoyance

means to disturb, irritate, or bother." J.D., 207 N.J. at 477 (alteration in original)

(quoting Hoffman, 149 N.J. at 580).

      Further, the judge's determination that an FRO was needed to protect

plaintiff finds support in the record. As the judge noted, plaintiff asserted her

right to be left alone by defendant, yet defendant demonstrated time and again

he would not respect her wish. The judge properly considered that defendant

harassed plaintiff over a significant period of time, and his harassment continued

well beyond any timeframe when the parties had reconciled. Indeed, the judge

specifically found that after September 2019, defendant engaged in a "pattern of

controlling behavior," "couldn't take no for an answer," and attempted to

"control the plaintiff's behavior in order to conform to his objective, which was


                                                                               A-0333-20
                                          8
to have a relationship with the plaintiff." Accordingly, the judge stated he had

"no confidence" he or plaintiff could "rely upon the defendant's present

statement of intent to leave plaintiff alone."

      Given our deferential standard of review, as well as our review of the

testimony offered by the parties, we perceive no basis to second-guess the

judge's factual findings. Accordingly, his conclusion that plaintiff established

the need for an FRO as a matter of law is unassailable.

      To the extent we have not addressed defendant's remaining arguments, we

are satisfied they are without sufficient merit to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-0333-20
                                         9